EXHIBIT 10.2

 

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (hereinafter referred to as the
“Amendment”) is entered into by and between CLS Holdings USA, Inc., a Nevada
corporation (hereinafter referred to as the “Company”), and Andrew Glashow
(hereinafter referred to as “Executive”).

 

WHEREAS, the Company and the Executive entered into an Employment Agreement
effective March 1, 2019, the initial term of which expires on February 28, 2021
(the “Agreement”);

 

WHEREAS, the Company and the Executive desire to extend the term of the
Agreement by one year instead of relying on the automatic one-year renewal
provision in the Agreement;

 

WHEREAS, the Company desires to increase the Executive’s base salary, effective
as of October 1, 2019, to Two Hundred Thousand Dollars ($200,000.00) per annum;

 

WHEREAS, the Company and the Executive desire to amend the Agreement to change
the terms of the bonus; and

 

WHEREAS, the Company desires to provide the Executive with certain benefits upon
a change in control of the Company.

 

NOW THEREFORE, the Company and Executive hereby amend the Agreement as follows:

 

1.     Term of Employment. The Agreement shall be extended for one (1) year
commencing on March 1, 2021 and ending on February 28, 2022. Upon expiration of
the term, the Agreement shall automatically renew for successive terms of one
(1) year, unless, without limiting the application of Sections 5, 6 and 7 of the
Agreement, either party, at least sixty (60) days prior to such renewal, gives
the other party written notice of intent not to renew.

 

2.     Base Salary.     Section 3(a) of the Agreement shall be amended to
increase Executive’s base salary, effective as of October 1, 2019, to Two
Hundred Thousand Dollars ($200,000.00) per annum, payable in installments
according to the Company’s normal payroll practices and less legal and
applicable withholdings.

 

3.     Bonus. Section 3(c) of the Agreement shall be replaced in its entirety to
read as follows: “In addition to Executive’s base compensation hereunder,
Executive shall be entitled to receive, on an annual basis, a performance-based
bonus equal to two percent (2%) of the Company’s annual earnings before
interest, taxes, depreciation and amortization (“EBITDA”) up to a maximum annual
cash compensation of $1 million including base salary. The bonus shall be
payable sixty (60) days following the end of each calendar year during the term
of this Agreement. As an express condition of Executive’s receipt of the bonus,
Executive must be employed with the Company on the last day of the applicable
calendar year. Executive shall not be entitled to any partial or pro-rated bonus
if Executive is not employed at the end of any calendar year during the term of
this Agreement.”

 

-1-

--------------------------------------------------------------------------------

 

 

4.     Stock Options and Restricted Stock. Section 3(h) of the Agreement shall
be renumbered Section 3(i) and Section 3(i) of the Agreement shall be renumbered
Section 3(j).  New Section 3(h) shall read as follows:

 

“(h)         Stock Options. (i)  The Company shall grant to Executive, effective
on the first day of each of the Company's fiscal years throughout the term of
this Agreement, an option to purchase a number shares of the Company’s common
stock equal to 2% of the Company’s annual EBITDA for the prior year (or portion
thereof within the term of this Agreement), up to $42.5 million in annual
EBITDA, and 4% of the Company’s annual EBITDA in excess of $42.5 million, which
option shall be exercisable at a price per share equal to the fair market value
of one share of the common stock on the effective date of the grant (i.e., the
first day of each fiscal year of the Company). The term of each option shall be
five years. For example, if annual EBITDA was $1 million for the fiscal year,
and the fair market value of the options on the first day of the Company's
fiscal year was $0.10, the executive would receive options to purchase 200,000
shares (.02 x $1 million, divided by $0.10). The options shall be fully vested
on the date of grant and shall include a cashless exercise provision. "Fair
market value" of the Company's common stock shall be computed as follows: if the
common stock is traded on the OTCBB or the pinks, the fair market value shall be
the average bid price for the 40 trading days prior to the effective date of
grant; if the common stock is traded on an exchange, including but not limited
to Nasdaq or Amex, fair market value shall be the closing price on the day prior
to the effective date of grant; if the common stock is not traded on any
exchange or quotation system, the fair market value shall be determined by the
board of directors of the Company using its reasonable judgment.

 

(ii) Except as set forth in Section 6(b), the options shall be extinguished, to
the extent not exercised, if Executive is no longer employed by the Company for
any reason. Each option shall be evidenced by an option agreement that contains
these terms and other provisions generally applicable to the Company’s stock
option agreements.”

 

5.     Termination due to Change in Control. The heading of Section 6 of the
Agreement shall be amended to read “Termination by Company for Cause or
Termination due to Change in Control,” and the existing language in Section 6 of
the Agreement shall be deleted and replaced with the following language:

 

(a) Termination for Cause. The Company may terminate this Agreement, and
Executive’s employment, “for cause” at any time. As used herein, “for cause”
shall mean any one of the following:

 

 

A.

The willful breach or habitual neglect by Executive of his job duties and
responsibilities after notice by the Company; or

 

 

B.

Conviction of any felony that should cause Executive to be unfit for continued
employment by the Company or prevent Executive from performing his duties
hereunder; or

 

-2-

--------------------------------------------------------------------------------

 

 

 

C.

Commission of an act of “dishonesty,” which act directly or indirectly involves
the Company (an act of Executive shall not be deemed to be “dishonest” if
Executive took such action in Executive’s good faith belief that it was honest
and in the best interest of the Company); or

 

 

D.

Any act or omission deemed as grounds for termination of employees as set forth
in the Company’s personnel policies in existence at the time; or      

       

 

E.

A material breach of this Agreement, after notice and an opportunity to cure.

 

In the event the Company terminates Executive’s employment for cause, the
Company shall pay Executive’s salary through the date of termination and any
additional cash or equity compensation that would otherwise be payable for that
calendar year and prior years and subsequent years shall automatically terminate
and be forfeited.

 

(b) Termination due to Change in Control. If a Change in Control (as hereafter
defined) should occur and the Executive either resigns or is terminated without
cause within six (6) months prior to or within two (2) years after such Change
in Control, the Company shall pay Executive all base salary, bonuses and other
benefits that accrued prior to the effective date of the Change in Control and
the following shall occur:

 

 

(i)

Base Salary. The Company shall pay to Executive a lump sum equal to three (3)
times Executive’s annual base salary, as then in effect, on the date of
consummation of the Change in Control.

 

 

(ii)

Bonus. For a period of three years, the Company shall pay to Executive the bonus
under Section 3(c) of the Agreement to which Executive would have been entitled
if Executive had remained employed by the Company on the date the bonus became
due and payable. Notwithstanding the foregoing, the total payments to be made by
the Company to the Executive under Section 6(b)(i) and (ii) shall not exceed
$1,000,000.

 

 

(iii)

Effect on Stock Options. Any options granted under Section 3(h) that are
unvested at the time of a Change in Control shall vest immediately and shall
remain exercisable for one year following Executive’s separation from the
Company on the terms set forth in the applicable option agreement (including the
cashless exercise feature).

 

 

(iv)

Gross-Up Payment. If it is determined that any payment, benefit or distribution
of any type that is made by the Company, any of its affiliates, or any person,
in connection with a Change in Control or a termination of the Executive’s
employment thereafter, to or for the benefit of the Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the “Total Payments”), would be subject to excise taxes imposed by
the Internal Revenue Code, including but not limited to Sections 409A and 4999

 

-3-

--------------------------------------------------------------------------------

 

 

 

(iv)

thereof, or any interest or penalties with respect to such excise tax (such
excise tax and any such interest or penalties are collectively referred to as
the “Excise Tax”), then the Executive shall be entitled to receive a one or more
additional payments (a “Gross-Up Payment”) in an amount reasonably determined to
be equal to such Excise Tax. Payments under this Section are payable to the
Executive even if the Executive is not eligible for severance benefits under
this Agreement.

 

For purposes of this Section 6(b), “Change in Control” shall mean the occurrence
of any of the following events: A person (or group) acquires, during a twelve
(12)-month period, stock possessing fifty percent (50%) or more of the total
voting power of the Company, or a majority of the members of the board of
directors is replaced during any twenty-four (24)-month period by directors
whose appointment or election is not endorsed by a majority of the Company’s
board of directors prior to the date of the appointment or election. If a person
(or group) already owns at least fifty percent (50%) of the voting power, the
acquisition of additional voting power shall not trigger a Change in Control
under this paragraph.

 

6.     Ratification. Except as specifically amended hereby, all terms of the
Agreement, including Exhibit A thereto, shall remain in full force and effect.

 

-4-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment on this 14th day of
October, 2019, effective as of October 1, 2019.

 

 

CLS HOLDINGS USA, INC.    EXECUTIVE             By: /s/ Jeffrey Binder         
                            /s/ Andrew Glashow                      Jeffrey
Binder, Chairman and CEO   Andrew Glashow      

 

 

 

 

-5-
 

 